Citation Nr: 1523837	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for hypertension, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus type II, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for valvular heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1982.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an April 2013 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 hearing.  A transcript of the hearing is associated with the Virtual VA claims file.

The Board notes that the Veteran's claim for service connection hypertension was previously denied in an October 1996 rating decision.  Further, the Veteran's claim for service connection for diabetes mellitus was previously denied in a September 2010 rating decision.  Those decisions were not appealed to the Board and became final.  The Veteran filed to reopen the claims in July 2012.  The Board is required to address the issue of whether the Veteran submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issues have been captioned as set forth above.

The issues of entitlement to service connection for hypertension and valvular heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1996 decision, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran did not file a timely appeal.

2.  In a September 2010 decision, the RO denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran did not file a timely appeal.

3.  The evidence received since the October 1996 RO decision regarding the Veteran's claims for service connection for hypertension and the evidence received since the September 2010 RO decision regarding the Veteran's claim for service connection for diabetes mellitus is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claims.

4.  It is at least as likely as not that the Veteran has diabetes mellitus type II that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, (2014).

2.  The claim for service connection for diabetes mellitus has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, (2014).

3.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issue of service connection for diabetes mellitus type II, the Board is granting in full the benefit sought.  Concerning the issue of service connection for hypertension, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating actions of the RO are final. 38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the October 1996 rating decision that denied the claim for service connection for hypertension or the September 2010 rating decision that denied the claim for service connection for diabetes mellitus or submit any additional evidence during the appeal period.  Those decisions were the last time the appellant's claims were finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the October 1996 and September 2010 rating decisions are final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence of record as of the October 1996 RO decision included the Veteran's service treatment records and post-service treatment records.  The RO denied the claim because there was no evidence of a condition during service.  Evidence received since the October 1996 RO decision includes post-service treatment records.

The evidence of record as of the September 2010 RO decision included the Veteran's service treatment records, post-service treatment records, and a VA examination.  The RO denied the claim because there was no evidence of a current diagnosis of diabetes.  Evidence received since the September 2010 RO decision includes an opinion from the Veteran's primary care physician and a new VA examination.

The Board finds that the examinations and treatment records are new evidence, as they are not cumulative or redundant and were not previously considered.  The examinations and treatment records are also material because they relate to unestablished facts and support the Veteran's claims for service connection.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claims for entitlement to service connection for hypertension and diabetes mellitus is warranted.  The issue of service connection for hypertension is addressed in the remand portion below.

The Board must next consider whether the claimant has been given an opportunity to present argument and/or additional evidence on the matter of service connection for diabetes before the RO, and whether adjudication by the Board will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that, in the present case, as service connection is being granted, there is no prejudice to the Veteran in proceeding to the merits of his claim.

III.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. See 38 C.F.R. § 3.309(e).  Type 2 diabetes mellitus is enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

There is conflicting evidence regarding whether or not the Veteran has diabetes mellitus type II.  

At the July 2010 VA examination, it was noted that the Veteran had been diagnosed with diabetes mellitus type II by his primary care physician.  That examination report notes that the onset of diabetes occurred at age 66 in May 2010.  The examination report notes that the Veteran is treated with diet and lifestyle changes.

Weighing against the claim is an addendum opinion dated in January 2014 that provides the following: "From a rating standpoint, nothing has changed from the 3/14/2013 C&P exam.  The Veteran does not yet meet well-established laboratory diagnostic criteria for a diagnosis of DM2 (through the most recent VA lab studies of 12/13/2013).  The 12/24/2013 VA primary care note documented the Veteran's laboratory studies were normal (including HBA1C levels) so no formal diagnosis of DM2 can be rationally considered, much less rendered. In my opinion, the primary care provider intended to say the Veteran's 'borderline diabetes' was controlled by diet."

However, the VA treatment records note a diagnosis and treatment of diabetes mellitus type II for the last several years.  In fact, in a February 2014 note, the Veteran's VA primary care physician wrote: the Veteran "has a medical diagnosis of type 2 diabetes mellitus."

The Board finds that the evidence of record is at least in approximate balance on whether the Veteran has a current diagnosis of diabetes.  Here, there is medical evidence of treatment and diagnosis.  Further, the Veteran had service in the Republic of Vietnam and exposure to herbicides is presumed.  Therefore, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran has diabetes related to exposure to herbicide.  38 C.F.R. § 3.303(b); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  


ORDER

New and material evidence having been received, the Veteran's claim for service connection for hypertension is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus type II is granted.


REMAND

Additional development is necessary to adjudicate the Veteran's claims for service connection for hypertension and valvular heart disease.

In regards to the Veteran's claim for hypertension, a VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.  The Veteran has a current diagnosis of hypertension that had onset at least as early as 1993.  However, the Veteran testified that he started having high blood pressure within a year of service.  Therefore, an examination and opinion are required on the etiology.  Also, the Veteran indicated that he sought treatment for hypertension earlier than the records in the claims filed dated in April 1996.

The Veteran contends that he was told at his separation examination that he had heart murmurs.  There is no mention of any heart conditions in the separation examination dated in September 1982.  However, at the March 2013 VA examination the Veteran was reported to have: 1) valvular heart disease, diagnosed in 2004, and 2) heart valve replacement, diagnosed in July 2012.

The following history was described in the examination report: The Veteran "had progressive aortic valve stenosis since 2004.  This progressed to critical stenosis last summer when he had increasing exertional dyspnea and peripheral edema.  Preoperative coronary catheter study revealed 'no blockages' per Veteran.  Review of coronary angiogram results confirms this impression.  He has done well after aortic valve replacement."

The examiner noted that the Veteran's heart condition does not qualify within the generally accepted medical definition of ischemic heart disease (IHD).  The examiner did not, however, offer any opinion on etiology of the Veteran's heart condition.  Since the evidence raises the possibility that the Veteran began experiencing a heart condition at the time of discharge, a remand is necessary to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any high blood pressure or hypertension prior to July 1996.  Then attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Afford the Veteran a VA examination to determine the etiology of his current hypertension.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be conducted.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service, was manifested in the year immediately following service, or is otherwise related to a disease or injury in service?  The examiner should comment on the Veteran's reported continuity of symptomatology since service.

(b)  Whether any current hypertension was due to exposure to herbicides during the Veteran's period of service in the Republic of Vietnam.

The rationale for all opinions expressed should also be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Obtain a medical opinion regarding the etiology of the Veteran's valvular heart disease.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following questions:

(a)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently present heart condition was incurred in or aggravated by any incident of active service?  The examiner should comment on the Veteran's report of continuity of symptomatology, including his claim that he suffered from heart murmurs in service.

(b)  Whether any current heart condition was due to exposure to herbicides during the Veteran's period of service in the Republic of Vietnam.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

4.  Thereafter, if any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


